t c memo united_states tax_court david k and elizabeth simpson petitioners v commissioner of internal revenue respondent docket no filed date kevin g staker for petitioners linette b angelastro for respondent memorandum opinion goeke judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure the sole issue for decision is whether a lump-sum amount received in exchange for the assignment of the right to receive a portion of certain future annual lottery payments is ordinary_income or capital_gain background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners mr simpson and mrs simpson are husband and wife and resided in santa barbara california at the time they filed their petition on date mr simpson won a california lottery prize of dollar_figure under california law at that time the prize was payable in annual installments of dollar_figure with the first installment payable on date and subsequent installments payable each year on april through the year on date mr simpson assigned his california lottery prize to the simpson trust on date mr simpson in his capacity as trustee of the simpson trust assigned a portion of the lottery prize to singer asset finance company llc singer under the assignment agreement all rights to dollar_figure of annual lottery payment sec_1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2the evidence in the record indicates that mr simpson was the sole trustee of the simpson trust and that he took all subsequent actions with respect to the annual lottery payments discussed herein in his capacity as trustee petitioners apparently have taken and continue to take the position which respondent does not dispute that all income of the simpson trust is includable in their income commencing date through and including date were assigned to singer the assignment left the simpson trust with the right to receive future annual lottery payments of dollar_figure through the year the right to receive the and payments was not assigned on date mr simpson as trustee of the simpson trust entered into another assignment agreement with singer pursuant to this agreement the right to receive the remaining dollar_figure of annual lottery payments for the years through was assigned to singer in exchange for a lump-sum payment of dollar_figure at all relevant times the laws of the state of california precluded a lottery winner from assigning the right to receive future annual lottery payments without obtaining california superior court approval on date the simpson trust and singer filed with the california superior court for the county of sacramento sacramento county superior court a joint petition for an order approving voluntary assignment of lottery winnings on date the sacramento county superior court issued an order approving the assignment singer issued to mr simpson a form 1099-b proceeds from broker and barter_exchange transactions for the form 3the evidence in the record does not reflect the consideration paid_by singer under this assignment agreement 1099-b showed proceeds from the sale of stocks bonds etc of dollar_figure on date petitioners jointly filed form_1040 u s individual_income_tax_return for on schedule d capital_gains_and_losses petitioners reported the assignment of the future annual lottery payments of dollar_figure to singer as a sale of a capital_asset held more than year petitioners reported a sales_price of dollar_figure a cost or other basis of dollar_figure and a long-term_capital_gain of dollar_figure on date respondent issued a notice_of_deficiency to petitioners for the year in the notice respondent determined it has been determined that the sale of rights to future annual lottery payments reported as a long term capital_gain on schedule d in tax_year do not meet the definition of a capital_asset accordingly the net_income reported of dollar_figure has been reclassified as ordinary_income petitioners timely filed a petition to this court seeking a redetermination discussion the parties dispute whether the dollar_figure received in exchange for the assignment of future lottery payments is ordinary_income or capital_gain resolution of this issue depends on whether the right to receive future annual lottery 4our resolution of the issue presented does not depend on who has the burden_of_proof in this case payments constitutes a capital_asset within the meaning of sec_1221 sec_1221 provides the following definition of the term capital_asset sec_1221 capital_asset defined for purposes of this subtitle the term capital_asset means property held by the taxpayer whether or not connected with his trade_or_business but does not include-- stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business property used in his trade_or_business of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used in his trade_or_business a copyright a literary musical or artistic composition a letter or memorandum or similar_property held by-- a a taxpayer whose personal efforts created such property b in the case of a letter memorandum or similar_property a taxpayer for whom such property was prepared or produced or c a taxpayer in whose hands the basis of such property is determined for purposes of determining gain from a sale_or_exchange in whole or part by reference to the basis of such property in the hands of a taxpayer described in subparagraph a or b accounts or notes receivable acquired in the ordinary course of trade_or_business for services rendered or from the sale of property described in paragraph a publication of the united_states government including the congressional record which is received from the united_states government or any agency thereof other than by purchase at the price at which it is offered for sale to the public and which is held by-- a a taxpayer who so received such publication or b a taxpayer in whose hands the basis of such publication is determined for purposes of determining gain from a sale_or_exchange in whole or in part by reference to the basis of such publication in the hands of a taxpayer described in subparagraph a petitioners argue that the sale of a lottery award is the sale of a capital_asset a lottery ticket falls within the definition of a capital_asset assets similar to lottery tickets are classified as capital assets and recent court decisions regarding the sale of lottery proceeds are incorrect 5although petitioners’ primary argument is that the right to receive future annual lottery payments is a capital_asset it appears that they are also arguing that the winning lottery ticket is a capital_asset and that somehow the lump-sum payment received from singer is therefore capital_gain petitioners did not assign the lottery ticket to singer rather they relinquished the lottery ticket to the state of california in order to claim the lottery prize and secure the right to the annual installments of dollar_figure the right to a portion of some of the annual lottery payments not the actual lottery ticket was subsequently assigned to singer in exchange for the lump-sum payment of dollar_figure it is this right to future lottery payments that is the focus of our inquiry not the actual lottery ticket see johns v commissioner tcmemo_2003_140 this is not an issue of first impression in 119_tc_1 we decided the same issue under almost identical factual circumstances the taxpayers in that case also won a california state lottery prize and subsequently assigned a portion of future annual lottery payments to singer in exchange for a lump-sum payment id pincite we held that the right to receive such payments does not constitute a capital_asset within the meaning of sec_1221 id pincite petitioners are aware of our holding in davis however they contend that case was incorrectly decided in davis we thoroughly analyzed sec_1221 and relevant caselaw interpreting the statute we recently relied on and followed our analysis in davis see johns v commissioner tcmemo_2003_140 boehme v commissioner tcmemo_2003_81 no purpose would be served by repeating the analysis that led us to hold in davis that the right to receive future annual lottery payments does not constitute a capital_asset 6accord united_states v maginnis aftr 2d ustc par big_number d or holding that the amount that the taxpayer received in exchange for the taxpayer’s assignment to a third party of his right to receive certain future annual lottery payments is ordinary_income 7on brief petitioners imply that the right to receive future annual lottery payments is analogous to currency contracts stocks bonds and options unlike the situations cited by petitioners in this instance petitioners received the lump-sum payment as a substitute for the right to receive ordinary_income the doctrine_of stare_decisis generally requires that we follow the holding of a previously decided case absent special justification 111_tc_210 affd 214_f3d_1254 10th cir after reviewing petitioners’ arguments in support of their position that the right to receive future annual lottery payments constitutes a capital_asset we find nothing therein that would cause us to refrain from applying the doctrine_of stare_decisis accordingly we rely on the legal analysis in davis and hold that the right in this case to receive the future lottery payments does not constitute a capital_asset within the meaning of sec_1221 and the lump-sum payment of dollar_figure received from singer in exchange for that right is ordinary_income decision will be entered for respondent
